F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                                    PUBLISH
                                                                            JUL 7 2004
                    UNITED STATES COURT OF APPEALS
                                                                     PATRICK FISHER
                                                                                Clerk
                            FOR THE TENTH CIRCUIT



 LAKHWINDER SINGH,

              Petitioner,

 v.                                                     No. 04-9561
                                                    (Petition for Review)
 JOHN ASHCROFT,                                      (No. A78-049-613)

              Respondent.


                                     ORDER


Before BRISCOE and LUCERO , Circuit Judges.



      Petitioner Lakhwinder Singh, a native and citizen of India appearing pro se,

has included a request for a stay of removal within his petition seeking this

court’s review of a final order of removal issued by the Board of Immigration

Appeals. We deny the request as: (1) improperly presented, and (2) inadequately

supported.

      A petitioner’s request for a stay of removal pending review should be

presented by separate motion.   See Fed. R. App. P. 18. The motion should

contain an argument establishing our jurisdiction over petitioner’s appeal and
addressing: “‘(a) the likelihood of success on appeal; (b) the threat of irreparable

harm if the stay or injunction is not granted; (c) the absence of harm to opposing

parties if the stay or injunction is granted; and (d) any risk of harm to the public

interest.’” O Centro Espirita Beneficiente Uniao De Vegetal v. Ashcroft     , 314

F.3d 463, 465-66 (10th Cir. 2002) (quoting 10th Cir. R. 8.1 as formerly

numbered); see also Fed. R. App. P. 18; 10th Cir. R. 18.1. To facilitate our

consideration of the motion, the petitioner should always attach the decision of

the Board of Immigration Appeals and, in a case such as this one, where the

Board did not write separately on all of the issues, the decision of the immigration

judge (IJ) as well.   See Yuk v. Ashcroft , 355 F.3d 1222, 1230 (10th Cir. 2004).

Obviously, whenever possible, the petitioner also should file the administrative

record, or relevant portions of it, to support any factual assertions.

       In this case, the only argument appearing in the petition for review is that

the Board’s logic was faulty when it upheld the denial of petitioner’s application

for adjustment of status based on his marriage to a United States citizen. The

argument is not further developed or supported by citation to relevant authority,

and petitioner therefore has not shown that he is likely to succeed on appeal. He

has made no argument at all showing that he will suffer irreparable harm if

removed to India.




                                          -2-
Petitioner’s request for a stay of removal is denied without prejudice.

                                                Entered for the Court
                                                PATRICK FISHER, Clerk


                                              By:
                                                Deputy Clerk




                                  -3-